DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 11-18 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach either singly or in combination a distributed optical fiber sensor of dynamic stress state, said sensor comprising: an optical assembly comprising: an optical system configured to create, by a coupler, two optical pathways carrying output optical pulses, delay, by means for delaying, said output optical pulses on one of said pathways, to create a signal pathway carrying signal optical pulses and a reference pathway carrying reference optical pulses (Ipri), said delaying means introducing an additional length to be traversed ΔL, with ΔL/2 the length of a sensitive zone defined between a position Ai and a position Bi at the level of said fiber and referenced from said first end, produce a series of interference zones corresponding to the interference between said reference pulse (Ppri) and a signal pulse (psiS) arising from an output optical pulse (Ipsi); a second acousto-optical modulator (MAO2) making it possible to select gates of a duration to 2AL/c with c the speed of light in vacuum, so as to allow only backscattered waves originating from a sensitive zone of said fiber at one and the same time to interfere, the pulses being separated by a duration tR, such that tR > 2L/c, the duration of said pulses tp being tp > ΔL/c and tR > toff with toff
Regarding claim 14, the prior arts of record fail to teach either singly or in combination a distributed optical fiber sensor of dynamic stress state, said sensor comprising: an optical assembly comprising: an optical system configured to: create, by a coupler, two optical pathways carrying output optical pulses, delay, by means for delaying, said output optical pulses on one of said pathways, to create a signal pathway carrying signal optical pulses and a reference pathway carrying reference optical pulses (Ipri), said delaying means introducing an additional length to be traversed ΔL, with ΔL/2 the length of a sensitive zone defined between a position Ai and a position Bi at the level of said fiber and referenced from said first end, produce a series of interference zones corresponding to the interference between said reference pulse (Ppri) and a signal pulse (psiS) arising from an output optical pulse (Ipsi); a second acousto-optical modulator (MAO2) making it possible to select gates of a duration equal to tR – (tp+ΔL/c), with c the speed of light in vacuum, said gates making it possible to filter the intensities of reflection of said ends of the fiber and to preserve a part of the backscattered intensity along said fiber, and a digital processing unit situated at the optical detector output to analyze the various probed active zones.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878 



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878